NUMBER 13-13-00507-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                           v.

JOSE RUIZ,                                                                   Appellee.


                    On appeal from the 25th District Court
                        of Gonzales County, Texas.


                                      ORDER
            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam
      This case is on remand from the Texas Court of Criminal Appeals. The court of

criminal appeals affirmed in part and reversed and remanded in part this Court’s previous

opinion and judgment, see State v. Ruiz, 545 S.W.3d 687 (Tex. App.—Corpus Christi–

Edinburg 2018), aff’d in part, vacated and remanded in part, 581 S.W.3d 782 (Tex. Crim.
App. 2019) and asked this Court to re-analyze the issue of exigent circumstances in light

of the United States Supreme Court case, Mitchell v. Wisconsin, 139 S. Ct. 2525 (2019).

       This Court hereby requests supplemental briefing by both parties on the issue now

before this Court using any updated case law since the last supplemental briefing

submitted that may assist the Court on this issue. See TEX. R. APP. P. 38.7 (“A brief may

be amended or supplemented whenever justice requires, on whatever terms the court

may prescribe.”); see also R. 38.1(i) (“The brief must contain a clear and concise

arguments for the contentions made, with appropriate citations to authorities and to the

record.”). The State’s brief shall be filed within thirty days from the date of this order, with

Ruiz’s brief due within thirty days of the State’s filing.

       IT IS SO ORDERED.

                                                                         PER CURIAM


Do not publish.
See TEX. R. APP. P. 47.2(b).


Delivered and filed the
7th the day of October, 2020.




                                               2